UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6840


LARRY WOOLFORK,

                  Plaintiff - Appellant,

             v.

CHESAPEAKE MAIL CLERK, Mail Clerk; JOHN NEWHART, Sheriff,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:09-cv-00198-AJT-TCB)


Submitted:    September 10, 2009        Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Woolfork, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry   Woolfork    appeals    the   district    court’s     order

dismissing his 42 U.S.C. § 1983 (2006) action as frivolous.                  We

have     reviewed   the   record    and   find      no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Woolfork v. Chesapeake Mail Clerk, No. 1:09-cv-00198-

AJT-TCB (E.D. Va. filed Apr. 15, 2009, entered Apr. 16, 2009).

We   dispense   with   oral    argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     2